J-A16039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DERRICK LAMAR KING                         :
                                               :
                       Appellant               :   No. 2035 MDA 2019

       Appeal from the Judgment of Sentence Entered September 5, 2019
                 in the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0005008-2018

BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                    FILED: OCTOBER 30, 2020

        Derrick Lamar King (“King”) appeals from the judgment of sentence

imposed following his convictions of one count of aggravated assault and two

counts of simple assault.1 We affirm.

        On July 3, 2018, at approximately 9:55 a.m., Christopher Williams

(“Williams”) was in the process of being discharged from the Berks County

Prison. Correctional Officer Matthew Lutz (“C.O. Lutz”) ordered Williams to go

down to the first floor of the cell block, but Williams failed to do so. After

some time, Williams descended to the first floor, where he encountered King,

also an inmate, and the men engaged in an argument. C.O. Lutz ordered

Williams to proceed to the desk for final discharge, but Williams ignored C.O.

Lutz’s directive. As the argument between Williams and King escalated, C.O.

____________________________________________


1   18 Pa.C.S.A. §§ 2702(a)(3), 2701(a)(1).
J-A16039-20


Lutz called for the Special Operations Group (“S.O.G.”) to respond to the

situation. C.O. Lutz repeatedly ordered King and Williams to stop arguing and

attempted to physically separate the men. As C.O. Lutz stepped between King

and Williams, King struck C.O. Lutz in the face, knocking him out.

       At roughly the same time, Correctional Officer James Barron (“C.O.

Barron”), a member of S.O.G., responded to the scene. C.O. Barron watched

King’s single punch make contact with both C.O. Lutz and Williams.         C.O.

Barron approached King, who took up a fighting stance. C.O. Barron wrapped

his arms around King, forced him to the ground, and handcuffed King. C.O.

Lutz was transported to Reading Hospital, where he was diagnosed with a

concussion.

       At the close of the bench trial, on August 30, 2019, the trial court

deferred issuing a verdict in order to continue reviewing the video surveillance

from the cell block.2 Additionally, the trial court requested that the parties

find case law regarding the doctrine of transferred intent. On September 5,

2019, the trial court convicted King of the above-mentioned offenses.

       A pre-sentence investigation report had been prepared in advance of

the verdict and King immediately proceeded to sentencing. The trial court


____________________________________________


2 The video surveillance was not included in the certified record on appeal.
See Commonwealth v. Bongiorno, 905 A.2d 998, 1000 (Pa. Super. 2006)
(stating that it is the appellant’s duty to ensure that the record certified on
appeal is complete).



                                           -2-
J-A16039-20


sentenced King to a term of 21 to 42 months in prison for the charge of

aggravated assault, and a concurrent term of 12 to 24 months in prison for

one charge of simple assault.3 The trial court directed King’s sentence to run

consecutively to the unrelated sentence he was then serving at docket number

CP-06-CR-4202-2017 (“No. 4202-2017”).

        On September 11, 2019, King filed a timely post-sentence Motion,

challenging the sufficiency and weight of the evidence.           Additionally, King

requested that the trial court modify his sentence so that it could be served

concurrently with his sentence at No. 4202-2017. After a hearing, the trial

court denied King’s post-sentence Motion. King filed a timely Notice of Appeal

and a court-ordered Pa.R.A.P. 1925(b) Concise Statement of errors

complained of on appeal.

        King now raises the following claims for our review:

        A. Whether the evidence presented at trial was insufficient as a
        matter of law[,] where[] the Commonwealth’s evidence presented
        at trial failed to establish that [King] did not act in self-defense?

        B. Whether the evidence presented at trial was insufficient as a
        matter of law[,] where[] the Commonwealth’s evidence presented
        at trial failed to establish that [King] did intent [sic] to cause or
        did cause bodily injury to the alleged victim?

        C. Whether the verdict was against the weight of the evidence[,]
        where[] the verdict is so contrary to [the] evidence and shocks
        one’s sense of justice[,] where the Commonwealth’s evidence
        presented at trial failed to establish that [King] did not act in self-
        defense?


____________________________________________


3   The remaining simple assault conviction merged for sentencing purposes.

                                           -3-
J-A16039-20


      D. Whether the verdict was against the weight of the evidence[,]
      where[] the verdict is so contrary to [the] evidence and shocks
      one’s sense of justice[,] where the Commonwealth’s evidence
      presented at trial failed to establish that [King] did intent [sic] to
      cause or did cause bodily injury to the alleged victim?

Brief for Appellant at 4-5 (some capitalization omitted).

      We will address King’s first two claims together, as both challenge the

sufficiency of the evidence presented against him at trial. In his first claim,

King argues that the Commonwealth’s evidence was insufficient to support a

conviction of simple assault against Williams, where King was acting in self-

defense. Id. at 10. King contends that Williams had balled his fists and that

King responded to the provocation by throwing a punch. Id. at 10-11. King

claims that he was unable to retreat, because Williams, who was yelling at

King, descended from the second floor to the first floor, advanced towards

King and continued yelling at King.      Id. at 13.   Further, King states that

Williams “squared up in a fighting position against [King]” and was being

disorderly. Id.

      King further claims that the trial court misapplied the doctrine of




                                      -4-
J-A16039-20


transferred intent,4 because his punch towards Williams was justified under

the self-defense doctrine. Id. at 11-13. In support of this claim, King relies

on our Supreme Court’s decision in Commonwealth v. Fowlin, 710 A.2d

1130 (Pa. 1998).5 Brief for Appellant at 11-13. King claims that he intended

to punch Williams, not C.O. Lutz. Id. at 13-14. King asserts that he was

justified when he threw a single punch at Williams and, under Fowlin, he

could not have been convicted of simple assault or aggravated assault for the

accidental strike to C.O. Lutz. Id. at 12-13.



____________________________________________


4   The doctrine of transferred intent provides, in relevant part, the following:

        § 303. Causal relationship between conduct and result

                                          ***

           (b)     Divergence      between       result     designed        or
           contemplated and actual result.--When intentionally or
           knowingly causing a particular result is an element of an
           offense, the element is not established if the actual result is not
           within the intent or the contemplation of the actor unless:

              (1) the actual result differs from that designed or
              contemplated as the case may be, only in the respect that
              a different person or different property is injured or affected
              or that the injury or harm designed or contemplated would
              have been more serious or more extensive than that cause[]

18 Pa.C.S.A. § 303(b)(1).

5 In Fowlin, our Supreme Court held that when a person, acting in justifiable
self-defense, injures a third-party bystander, he may not be found criminally
liable for his injury to the bystander. Fowlin, 710 A.2d at 1131.



                                           -5-
J-A16039-20


       In his second claim, King argues that the Commonwealth failed to

establish that he intended to cause, or did cause, bodily harm to Williams. Id.

at 14. King emphasizes that the Commonwealth did not call Williams to testify

and, thus, the trial court erred in finding that “there was sufficient evidence

to show a simple assault [against Williams].”6 Id.

       When examining a challenge to the sufficiency of the evidence, we

adhere to the following standard of review:

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying [the above] test, we may not
       weigh the evidence and substitute our judgment for the fact-
       finder. In addition, we note that the facts and circumstances
       established by the Commonwealth need not preclude every
       possibility of innocence. Any doubts regarding a defendant’s guilt
       may be resolved by the fact-finder unless the evidence is so weak
       and inconclusive that as a matter of law no probability of fact may
       be drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence actually received must be

____________________________________________


6 We could deem King’s second claim waived for failure to adequately develop
the claim for our review. See Pa.R.A.P. 2119(a) (providing that an appellant’s
argument shall include “such discussion and citation of authorities as are
deemed pertinent.”); see also Commonwealth v. Hardy, 918 A.2d 766,
771 (Pa. Super. 2007) (stating that “it is appellant’s duty to present
arguments that are developed for our review” and “[t]his Court will not act as
counsel and will not develop arguments on behalf of an appellant.”); In re
R.D., 44 A.3d 657 (Pa. Super. 2012) (stating that where an appellant’s brief
lacks analysis, meaningful appellate review is precluded). However, we
decline to do so because it is closely related to his first claim.



                                           -6-
J-A16039-20


      considered. Finally, the [trier] of fact[,] while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Smith, 97 A.3d 782, 790 (Pa. Super. 2014) (citation

omitted).

      The Crimes Code defines the offense of aggravated assault as follows:

      § 2702. Aggravated assault

         (a) Offense defined.--A person is guilty of aggravated
         assault if he:

                                     ***

            (3) attempts to cause or intentionally or knowingly causes
            bodily injury to any of the officers, agents, employees or
            other persons enumerated in subsection (c), in the
            performance of duty[]

                                     ***

         (c) Officers, employees, etc., enumerated.--The officers,
         agents, employees and other persons referred to in subsection
         (a) shall be as follows:

                                     ***

            (9) Officer or employee of a correctional institution, county
            jail or prison, juvenile detention center or any other facility
            to which the person has been ordered by the court pursuant
            to a petition alleging delinquency under 42 Pa.C.S.[A.] Ch.
            63 (relating to juvenile matters).

18 Pa.C.S.A. § 2702(a)(3), (c)(9).

      Additionally, the Crimes Code provides that “[a] person is guilty of

assault if he: (1) attempts to cause or intentionally, knowingly or recklessly

causes bodily injury to another.” Id. § 2701(a)(1).


                                     -7-
J-A16039-20


      As stated above, King claims that his use of force was justified under

the doctrine of self-defense. The use of force against a person is justified

“when the actor believes that such force is immediately necessary for the

purpose of protecting himself against the use of unlawful force” by another

person. 18 Pa.C.S.A. § 505(a). There is no burden on the defendant to prove

a claim of self-defense, but there must be some evidence, from any source,

to justify a finding of self-defense. See Commonwealth v. Black, 376 A.2d

627, 630 (Pa. 1977). If there is any evidence that will support the claim, then

the issue is properly before the fact finder.       See Commonwealth v.

Mayfield, 585 A.2d 1069, 1071 (Pa. Super. 1991). “If a defendant introduces

evidence of self-defense, the Commonwealth bears the burden of disproving

the self-defense claim beyond a reasonable doubt.”        Commonwealth v.

Houser, 18 A.3d 1128, 1135 (Pa. 2011).

      The Commonwealth can disprove a claim of self-defense by establishing

that “[1] the accused did not reasonably believe that he was in danger of

death or serious bodily injury; or [2] the accused provoked or continued the

use of force; or [3] the accused had a duty to retreat and the retreat was

possible with complete safety.” Smith, 97 A.3d at 787. The Commonwealth

must establish only one of these three elements beyond a reasonable doubt.

Commonwealth v. Burns, 765 A.2d 1144, 1149 (Pa. Super. 2000).

      In its Opinion, the trial court addressed King’s self-defense claim as

follows:


                                     -8-
J-A16039-20


            The [trial] court, sitting as the finder of fact in a bench trial,
      did not find that [King] was acting in self[-]defense[,] but was the
      aggressor in the situation. [King] also had the ability to retreat.

             The [trial] court reviewed the video multiple times. [C.O.
      Lutz] testified that [Williams] was ordered down to the first level.
      [King] approached and asserted himself into the situation. The
      situation escalated and [King] was the initial aggressor. While
      [Williams] did not back down in response to [King]’s aggression,
      [that] does not negate [King]’s culpability. It seems incongruous
      that [Williams], at the moment of his release, would deliberately
      choose to instigate a fight that would almost certainly result in his
      continued incarceration.      The theory of self-defense [] was
      rejected by the [trial] court. [King] threw a punch intending to
      hit [Williams,] but [C.O. Lutz] had already moved in [] between
      the men and was struck with enough force to render him
      unconscious. The fact that [C.O. Lutz] was not the intended target
      does not negate the fact that this was an intentional choice to
      strike by [King] with the intent to cause injury to another person.
      When viewed in the light most favorable to the Commonwealth,
      evidence of each material element of the crimes charged was
      established beyond a reasonable doubt.

Trial Court Opinion, 2/7/20, at 5.

      We agree with and adopt the trial court’s reasoning in rejecting King’s

first two claims.     See id.; see also Smith, supra; Burns, supra.

Additionally, we observe that the trial court also had the benefit of the video

surveillance from the cell block, which the trial court reviewed extensively.

See N.T. (Bench Trial), 8/30/19, at 32, 48 (wherein the trial court took a

recess to watch the video multiple times and ultimately deferred the verdict

to continue reviewing the video); see also Trial Court Opinion, 2/7/20, at 5.

Moreover, to the extent that King relies on Fowlin, his argument is without

merit because King was not acting in justifiable self-defense when he threw a




                                       -9-
J-A16039-20


punch at Williams. See Trial Court Opinion, 2/7/20, at 5; see also Smith,

supra; Burns, supra.

      Regarding King’s second claim, the record reflects that he was

attempting to strike, and did strike, Williams.       See N.T. (Bench Trial),

8/30/19, at 25-27 (wherein C.O. Barron testified that King threw a punch at

Williams, striking both C.O. Lutz and Williams). Additionally, in his brief, King

acknowledged that he was attempting to strike Williams.           See Brief for

Appellant at 13. Thus, the Commonwealth’s evidence established an attempt

to cause injury, where King threw a punch, intended for Williams, powerful

enough to give C.O. Lutz a concussion. See N.T. (Bench Trial), 8/30/19, at

12-13; see also Commonwealth v. Martuscelli, 54 A.3d 940, 948-49 (Pa.

Super. 2012) (stating that “it is sufficient to support a conviction [of simple

assault] if the Commonwealth establishes an attempt to inflict bodily injury[,]”

and that such attempt may be shown by circumstances reasonably suggesting

that a defendant intended to cause injury). Accordingly, we cannot grant King

relief on his first two claims.

      In his remaining two claims, King asserts that the verdict was against

the weight of the evidence. Brief for Appellant at 15-16. In both claims, he

asserts that “the trial court committed error in not finding that the verdict was

against the weight of the evidence and that[,] in fact[,] the verdict shock’s

one’s sense of justice.” Id.




                                     - 10 -
J-A16039-20


        Our standard of review related to a challenge to the verdict as against

the weight of the evidence is well settled.

        The weight of the evidence is exclusively for the finder of fact[,]
        who is free to believe all, part, or none of the evidence and to
        determine the credibility of witnesses. An appellate court cannot
        substitute its judgment for that of the finder of fact. Thus, we
        may only reverse the … verdict if it is so contrary to the evidence
        as to shock one’s sense of justice.

Commonwealth v. Small, 741 A.2d 666, 672-73 (Pa. 1999). Additionally,

where the trial court has ruled on the weight claim, an appellate court’s role

is not to consider the underlying question of whether the verdict is against the

weight of the evidence; rather, our appellate review is limited to whether the

trial   court   abused   its   discretion   in   ruling   on   the   weight   claim.

Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2003).

        King has failed to adequately develop his third and fourth claims for our

review.    King’s arguments regarding both of these claims contain a single

boilerplate citation of this Court’s standard of review, with no further

discussion of relevant case law, statutes, or the facts of his case. Accordingly,

King’s remaining claims are waived. See Pa.R.A.P. 2119(a); see also Hardy,

supra; In re R.D., supra.

        Judgment of sentence affirmed.




                                       - 11 -
J-A16039-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2020




                          - 12 -